DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The present office action is made in response to the Pre-amendment filed by applicant on 06/15/2020. It is noted that in the Pre-amendment, applicant has made changes to the claims. There is not any change being made to the drawings and the specification.
Regarding to the claims, applicant has amended claims 1, 3-5, 7-8, 11-14 and 16. There is not any claim being added into or canceled from the application. The pending claims are claims 1-16 which claims are examined in the present office action.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings contains twelve sheets of figures 1-12 were received on 06/15/2020.  These drawings are objected by the examiner for the following reason(s).
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feature regarding to the optical axis of the objective lens as recited in present claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
7.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the reference characters thereof “73(T)” and “R” in fig. 6 which characters are not mentioned in the description.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
8.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
9.	The Summary of the Invention is objected to because it contains numerous details of the invention and also referred to prior art. Applicant needs to provide a brief technical description of the invention in the Summary and moved other detailed description of the invention to the section of “Description of Embodiments”. Appropriate correction is required.
Claim Interpretation
10.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

11.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
12.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitations are 
a) “a drive unit”; “a first irradiation optical system”; “a second irradiation optical system”; “an analysis unit”; and “a control unit” as recited in claim 1; 
b) ““sub-array reading” as recited in each of claims 1 and 9; and
c) “a relay optical system” as recited in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
13.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


14.	Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a) Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reason(s).
a1) ach of the feature thereof “the irradiation of the sample” (line 6 and line 8) lacks a proper antecedent basis;
a2) the feature thereof “a beam splitter … a second optical path for acquiring an image” (lines 9-11) makes the claim indefinite because it is unclear which “an image” does applicant imply here? and
a3) the claim recites features thereof “an image” on line 11; “an optical image of the sample” (lines 25-26 and lines 27-28) and “an image of the sample” (line 29). It is unclear about the relationships among the images as recited in the mentioned features.
b) Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite by the feature thereof “a mask … therethrough” (lines 3-5).
Applicant is respectfully invited to review the specification, in particular, in paragraphs [0036]-[0037] and figs. 1 and 11 in which it discloses that the mask (32) is located at a pupil of the objective lens (3) and located in the first (or focus) optical path K1, see also base claim 1 on lines 9-11 which recites that “the first optical path for controlling a focus”. The specification does not disclose that the mask (32) is located on the second (or scanning/imaging/acquiring an image) optical path K2.
c) Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite by the feature thereof “a relay … optical system” (lines 3-6).
Applicant is respectfully invited to review the specification, in particular, in paragraphs [0036]-[0037] and figs. 1 and 11 in which it discloses that the relay optical system (31A, 31B) is used to relay the pupil of the objective lens (3) in the first (or focus) optical path K1, see also base claim 1 on lines 9-11 which recites that “the first optical path for controlling a focus”. The specification does not disclose that the relay optical system (31A, 31B) is located on the second (or scanning/imaging/acquiring an image) optical path K2.
d) Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite because the feature thereof “the first irradiation … are instantaneous lights irradiated at different timings” (lines 3-4). What does applicant means by “instantaneously lights with different timings”? Applicant should note that since the term “instantaneous” is understood as –occurring or done in an instant or at the same time--, thus how can instantaneous lights are able to irradiate at different time?
e) Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite because the feature thereof “the pupil of the objective lens” (line 4) lacks a proper antecedent basis.
f) The remaining claims are dependent upon the rejected base claims and thus inherit the deficiencies thereof.
Claim Rejections - 35 USC § 103
15.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
16.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

17.	Claims 1, 3, 7, 9, 11 and 14-15, as best as understood, are rejected under 35 U.S.C. 103 as being unpatentable over Oishi et al (US Publication No. 2016/0156832) in view of Hayashi et al (Japanese reference No. 2009-58776).
Oishi et al discloses an image acquisition device.
a) Regarding to present claim 1, the image acquisition device as described in paragraphs [0031]-[0075] and shown in figs.-17 comprises the following features:
a1) a stage (1) on which a sample (S) is placed so as to face an objective lens 15), see paragraph [0033] and [0035] and figs. 1-2;
a2) a drive unit (34) configured to move a relative position of the stage (1) with respect to the objective lens (15) in a scanning direction intersecting an optical axis of the objective lens, see paragraphs {0033], [0035], [0045]-[0047] and figs. 1-2 and 5;
a3) a first irradiation optical system (12, 13) configured to emit first irradiation light 

to be used for the irradiation of the sample (S), see paragraph [0035] and fig. 2;

a4) a beam splitter (16) configured to branch the first irradiation light guided by the 

objective lens (15) into a first optical path (L2) for controlling a focus and a second optical path 

(L1) for acquiring an image of the sample, see paragraph [0037]-[0038] and fig. 2;

a5) a pupil dividing element (21) which divides configured to divide an optical image of 

the sample (S) in the first optical path into a first optical image and a second optical image, see 

paragraphs [0040], [0044] and [0072]-[0075] and figs. 2, 4a, and 15-17;

a6) a first imaging lens (19) configured to form each of the first optical image and the 

second optical image, see paragraph [0040] and fig. 2;

a7) a first imaging element (20) configured to include an imaging surface (20a) having a 

plurality of pixels arranged in two dimensions, and acquires acquire first image data by sub-

array reading for at least a part of each of the first optical image and the second optical image 

formed on the imaging surface by the first imaging lens (19), see paragraphs [0040]-[0043];

a8) an analysis unit (31)) configured to analyze the first image data and obtains obtain 

focus information of the objective lens in a first imaging region captured by the sub-array 

reading, see paragraphs [0045]-[0062] and figs. 5-14;

a9) a control unit (36, 37) which controls configured to control a focus position of the 

objective lens based on the focus information obtained by the analysis unit, see paragraphs 

[0045]-[0062] and figs. 5-14;

a10) a second imaging lens (17) configured to form an optical image of the sample in the 

second optical path (L1), see paragraph [0039] and fig. 2 ; and

a11) a second imaging element (18) configured to capture an optical image of the 

sample formed by the second imaging lens (17) and acquires acquire second image data for 

forming an image of the sample, wherein an irradiation range of the first irradiation light by the 

first irradiation optical system, see fig. 2; and

a12) a second imaging region captured by the second imaging element (18) wherein the 

second imaging region is located behind the first imaging region in the scanning direction, 

wherein the control unit controls a focus position of the objective lens based on the focus 

information before capturing the second imaging region by the second imaging element, see 

paragraphs [0052]-[0071] and figs. 5-14.
The only feature missing from the image acquisition device4 provided by Oishi et al is 

that Oishi et al does not disclose that there is a second irradiation optical system for emitting 

a second radiation light to illuminate the sample.

However, an optical device having a focusing adjustment system and two irradiation optical systems for providing light of different wavelengths to a sample is disclosed in the art as can be seen in the optical device provided by Hayashi et al. In particular, Hayashi et al discloses an optical device having a focusing adjustment system and an irradiation system wherein the irradiation system can have a single irradiation apparatus or two irradiation apparatuses for providing two different wavelengths and a combiner for combing light emitted from two irradiation apparatuses. See the embodiment as provided in pages 3-4 and shown in fig. 1 which discloses an irradiation system wherein the irradiation system has a single irradiation apparatus, and the embodiment as provided in pages 11-12 and shown in figs. 11-12 which discloses an irradiation system has two irradiation apparatuses for providing two different wavelengths and a combiner for combing light emitted from two irradiation apparatuses. 
Thus, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the image acquisition device provided by Oishi et al by using an irradiation system having two irradiation apparatuses for providing two different wavelengths and a combiner for combing light emitted from two irradiation apparatuses instead of an irradiation system having only a single irradiation device as suggested by Hayashi et al for the purpose of providing light of different wavelengths to illuminate a sample for purpose of observation/viewing a fluorescent sample in a fluorescence cross-correlation microscope, anti-Strokes Raman microscope wherein the irradiation devices can be selectively operate at the same time or separate time, see page 12, paragraph [0063] to meet a particular application.
b) Regarding to present claim 9, it would have been obvious to one skilled in the art to set forth a set of steps for illuminating a sample and for adjusting the focusing from the combined product provided by Oishi et al and Hayashi et al. In other words, the method steps are implicitly met by the structural limitations of the combined product provided by Oishi et al and Hayashi et al.
c) Regarding to present claims 3 and 11, it would have been obvious to one skilled in the art to select the imaging lens (19) in the first optical path (L2) of the combined product provided by Oishi et al and Hayashi et al as the one having a magnification less than that of the imaging lens (17) in the second optical path (L1) for the purpose of providing image with better quality and/or brightness to record or observation.  
d) Regarding to present claims 7, 14 and 15, it would have been obvious to one skilled in the art at the time the invention was made to utilize the combined product provided by Oishi et al and Hayashi et al by using only one irradiation device or both two irradiation devices at the same time, see Hayashi et al in page 12, paragraph [0063].
18.	Claims 2 and 10, as best as understood, are rejected under 35 U.S.C. 103 as being unpatentable over Oishi et al in view of Hayashi et alas applied to claims 1 and 9 above, and further in view of Fukui et al (Japanese reference No. 10-233517).
It is noted that in the combined product provided by Oishi et al and Hayashi et al, while Oishi et al discloses the use of a pupil dividing prism (21); however, the combined product provided by Oishi et al and Hayashi et al does not disclose that the pupil diving element comprises a pupil dividing prism and an achromatic prism having different refractive indexes. 
However, an optical device having a focusing detecting system wherein a pupil dividing prism is in the form of a set of two prisms having different reflective index and achromatic feature is disclosed in the art as can be seen in the optical device provided by Fukui et al. see page 8, paragraphs [0074]-[0075] and fig. 8. Thus, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the pupil dividing prism of the combined product provided by Oishi et al and Hayashi et al by using a pupil dividing prism in the form of a set of two prisms having different refractive indexes and having achromatic feature as suggested by Fukui et al for the purpose of correcting the chromatic aberration in the image to be recorded/observed.
19.	Claims 4-6, 8, 12-13 and 16, as best as understood, are rejected under 35 U.S.C. 103 as being unpatentable over Oishi et al in view of Hayashi et alas applied to claims 1 and 9 above, and further in view of Fukui (US Patent No. 7,580,121).
In the combined product provided by Oishi et al and Hayashi et al, Oishi does not discloses that the focusing detecting system comprises a mask located at a pupil position of the objective lens relayed by a relay lens system wherein a field stop is located on the primary plane of the relay lens system as recited in present claims 4-6 and claims 12-13. 
However, an optical device having a focus detection system wherein the focusing detecting system comprises a filed stop, a relay lens system, a mask and a pupil dividing prism is known to one skilled in the art as can be seen in the optical device provided by Fukui. In particular, Fukui discloses an optical device having a focus detecting system. The focus detecting system (40-48) as described in columns 7-9 and shown in fig. 1 comprises a relay lens system (42, 45) configured to relay a pupil of the objective lens (19, 20), a mask (4A) located at a position of the pupil of the objective lens (19, 20) wherein images dividing by the pupil dividing prism (44) pass therethrough, and a filed stop (41) disposed on a primary plane of the relay lens system. Thus, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the combined product provided by Oishi et al and Hayashi et al by using a focus detecting system having a filed stop, a relay lens system, a n]mask and a pupil dividing prism as suggested by Fukui for the purpose of guiding and controlling the images to be recorded/observed.
Regarding to present claims 8 and 16, the use of a dark-field mask at a conjugate position with the pupil of the objective, such feature is disclosed by Fukui as provided in columns 5-6 and shown in fig. 1 in which the aperture stop (14) located a conjugate position of the pupil of the objective lens (19).
Conclusion
20.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The US Patent No. 5,504,543 is cited as of interest in that it discloses an optical device having a focus detecting system with a pupil dividing prism.
21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316. The examiner can normally be reached M - Th: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THONG Q NGUYEN/Primary Examiner, Art Unit 2872